Citation Nr: 1342861	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for a thyroid nodule.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to May 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

In a March 2012 statement, which was submitted to clarify the Veteran's statements made in his February 2012 substantive appeal, the Veteran's representative raised the issue of entitlement to service connection for a sleep disorder, claimed as secondary to the service-connected thyroid nodule.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to a compensable rating for a thyroid nodule is decided.  

The Veteran's thyroid nodule is rated by analogy under the diagnostic code that evaluates thyroid gland, nontoxic adenoma.  For a compensable rating under that diagnostic code, the evidence must show disfigurement of the head or neck.  The diagnostic code also specifically provides that if there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, then the disability should be evaluated under the diagnostic code for that organ if doing so would result in a higher evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7902 (2013).

In April 2008, at the time of the Veteran's initial treatment related to his thyroid, he reported no chronic medical problems, no dysphagia and no hoarseness.  A June 2009 VA outpatient note, however, shows that he has "some compressive symptoms."  He reported hoarseness and increased weakening in his voice.  A July 2009 report suggests that he was having a CT scan of the thorax the following week and he was to return to the clinic in six months.  

The Veteran was afforded VA examination in August 2009.  At that time, the examiner reported that the Veteran had no systemic symptoms of this thyroid disorder.  He had no difficulty in swallowing and no symptoms of laryngeal or esophageal compression.  This examiner, however, did not comment on the reports of hoarseness and weakening in the voice, which are recorded in the medical records within a month of that examination.  Moreover, in May 2010, the Veteran submitted a statement suggesting that he was planning on undergoing a thyroidectomy, which is indicative of a potential worsening of the service-connected condition.  As the evidence shows that the Veteran's thyroid disability may be of a greater severity than the 2009 examination report reflects, and that he has undergone continuing treatment, the Board finds that the 2009 examination is too remote to determine the current level of severity of the disability.  Therefore, a remand to afford the Veteran a current VA examination is in order.

As to the Veteran's treatment records, at the time of his August 2009 VA examination, the Veteran reported receiving private treatment from an ear, nose and throat specialist (ENT) in Gainesville, Florida, and that he had a biopsy one month prior.  He also reported treatment with a private ENT in Jacksonville, Florida, at that time, as well as scheduled follow up visits with the Jacksonville VA Outpatient Clinic (OPC).  The Veteran's treatment records from the Jacksonville VA OPC are in the claims file dated between May 12, 2009, and August 4, 2009.  A July 2009 note shows that he was to have a CT scan in one week and that he was to return to the clinic in six months.  The CT scan report is not in the paper or electronic claims file, and there are no VA records in the file for the period after August 4, 2009.  On remand, relevant ongoing private and VA medical records should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the treatment of the Veteran's thyroid disability dating from August 4, 2009, including records from the Jacksonville VA OPC, and any other VA facility at which the Veteran receives treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Request that the Veteran submit the complete records from the private physicians who treated him for his thyroid condition, including the private ENT physicians in Gainesville and Jacksonville, referenced in the August 2009 VA records.  If the Veteran does not have these records, request authorization from the Veteran to obtain these potentially relevant private records and assist the Veteran in accordance with 38 C.F.R. § 3.159(c)(1) by making reasonable efforts to obtain these records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the severity of his thyroid condition.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether the Veteran's thyroid condition is manifested by disfigurement of the head or neck, or whether there are symptoms due to pressure on the adjacent organs such as the trachea, larynx, or esophagus.  The examiner should also specifically comment on the Veteran's reports of hoarseness and a weakening in his voice.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the claim of entitlement to a compensable initial rating for thyroid nodule.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

